Title: Memorial from the Town Committee at York, Massachusetts, 17 January 1803
From: York, Massachusetts, Town Committee
To: Jefferson, Thomas


            
            The Undersigned a Committe appointed by the Unanimous voice of the Legal Voters assembled in the Town of York in the State of Massachusetts, at a Legal Town Meeting duly notifyed and called by the Selectmen, for the Special purpose of making known
             the following facts. That Joseph Tucker Esq. a Collector in the District of York in said State, Was an Officer in the revolutionary War, and as such was highly esteemed, That He was a Member of the Legislature of this State when appointed to the Office of Collector which He now holds, That He has since held every Office in the Town of which He would accept That he is now an amiable Citizen and possesses every qualification, for the proper discharge of the duties of his Office. That no complaint intitled to Credit or belief has, or can now be made against him. That so far as punctual attention and a Strict regard to the Interest of the Goverment, as well as to accomodation of the People doing business at his Office entitle him to your approbation, so far We feel secure in his safety: but knowing as We do—that misrepresentations calculated to deceive are about being made, We cannot but fear their effect. We in behalf of said Town, do assure The President   that such misrepresentations are untrue, and that they originate with a Man who is endeavouring to remove the present Collector from his Office that he may thereby be appointed in his Stead. We would further beg leave to suggest that He has always been firmly attached to True Republican principles, which forms our excellent Republican Goverment and We are well assured that He came very near being dismised from his Office by our late President Mr. Addams, only on account of his political principles. for the above and many other reasons We solicit the continuance of the present Collector in his Office, and in duty bound will ever pray your Memorialist.
            York January 17th. 1803. 
            
              
                
                Joseph Bragdon
                }
                Committee In behalf of the Town of York.
              
              
               
                Theodore Webber
                
              
              
               
                Moses Lyman
               
              
              
               
                Elihu Bragdon
              
              
            
           